Title: To Thomas Jefferson from John Adams, 27 May 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
London May 27. 1785

I arrived yesterday and have made my visit to day, and been very politely received by the Marquis, but of this more hereafter. This is devoted to a smaller subject.
Upon Enquiry I find that I cannot be exempted from paying duties upon my Wines, because no foreign Minister is, except for a less quantity than I have of the best qualities in my Cellar at the Hague, so that I must stop all that I have in France if I can. To pay six or Eight Shillings Sterling a Bottle upon the Small Wines I packed at Auteuil would be folly. I must beg you then if possible to stop it all except one Case of Madeira and Frontenac together. Let me beg you too to write to Mr. Garvey and stop the order for five hundred Bottles of Bourdeaux. All my other Things may be sent on to me, as proposed.
Coll. Smith has Letters for you, but waits a private Hand. He Sends his Respects to you and Coll. Humphreys. If my Things are gone and cannot be stopped I must pay the Impost, heavy as it is. I am sorry to give you this Trouble but I beg you to take the Wine, at any Price you please. Let your own Maitre D’Hotel judge, or accept it as a present or sell it at Vendue, i.e. let Petit dispose of it as he will, give you an Account of proceeds and give me credit, and then order me to pay Stockdale or any Body here for you to the amount.
My Esteem, & Regards as due. Yours affectionately

John Adams

